Celebrezze, C.J.,
dissenting. I dissent from the majority’s conclusion that the trial court’s patently erroneous instruction regarding the number of jurors required to reach a verdict does not constitute reversible plain error. In this case the trial court wrongly instructed the twelve-member jury that eight of their number constituted a three-fourths majority. This is plainly error as almost any novice mathematician would conclude.
Section 5, Article XIII of the Ohio Constitution requires a jury of twelve in this case. R.C. 163.14 and Civ. R. 48 require a three-fourths majority verdict (i.e., nine jurors).
Schade v. Carnegie Body Co. (1982), 70 Ohio St. 2d 207 [24 O.O.3d 316], paragraph one of the syllabus provides: “When a party fails to object to the giving of * * * a jury instruction * * *, the party may not assign as error the giving of * * * such instruction.” However, the court notes at page 209 that Ohio recognizes a “plain-error” exception to this rule for obvious errors, not objected to, in order to prevent a manifest miscarriage of justice. I believe this instruction was fundamentally and obviously erroneous and prejudicial. The error is not harmless because the jurors conducted their deliberations under a false pretense resulting in a misunderstanding of the importance of their votes. The court’s instruction is in violation of the Constitution and laws of this state and the error should not be deemed as being waived.
I agree with the majority’s observation that the judge’s instruction is not extraneous information under Evid. R. 606 and that the juror’s affidavit was therefore inadmissible. See Schwindt v. Graeff(1924), 109 Ohio St. 404; Long v. Cassiero (1922), 105 Ohio St. 123.
Nevertheless, the instruction itself created an exceptional circumstance warranting the plain-error doctrine and it is a miscarriage of justice not to afford appellee its right to a clear jury instruction on the correct law. The court’s informal poll of the jurors to determine if the proper majority had signed the verdict form did not correct the error because it did not remedy the false pretense under which the jury conducted its deliberations. The poll was little more than an inexact tool to measure the extent of damage caused by the error.
*277One can only speculate whether my brethren would stamp their approval on an instruction that seven, five, or one vote is sufficient to constitute a three-fourths jury verdict. Surely Ohio’s courts should not contravene such a clear constitutional and statutory mandate concerning such a fundamental right. Today’s decision will no doubt “* * * induce the figure of justice to lift her blindfold to see what is going on * * *.”2 To allow such an egregious wrong to stand without remedy invites her query of whether our courtrooms remain effective citadels of justice, not to mention “new math.”
For these reasons, I dissent.

 Rini v. New York Cent RR. Co. (1968), 429 Pa. 235, 240 A.2d 372, 377 (Musmanno, J., dissenting).